

117 S2355 IS: To require the Administrator of the Small Business Administration make a technical correction to the Restaurant Revitalization program to allow distilleries that are prohibited by State law from meeting the onsite sales requirements under the program to participate in the program.
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2355IN THE SENATE OF THE UNITED STATESJuly 15, 2021Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo require the Administrator of the Small Business Administration make a technical correction to the Restaurant Revitalization program to allow distilleries that are prohibited by State law from meeting the onsite sales requirements under the program to participate in the program.1.Restaurant RevitalizationThe Administrator of the Small Business Administration shall amend the rules relating to the Restaurant Revitalization program under section 5003 of the American Rescue Plan Act of 2021 (Public Law 117–2; 135 Stat. 85; 15 U.S.C. 9009c) to allow a distillery that is located in a State the law of which sets a limit on the percentage of the gross receipts of a distillery that may come from onsite sales that is less than 33 percent to qualify as an eligible entity under such section if the combined total of the gross receipts of the distillery from onsite sales and sales to retailers for onsite sale is not less than 33 percent.